Spencer, J.
delivered the opinion of the court. There is no ground on which either of the lessors can pretend to any title to the premises in question.
. 1. Admitting that Danforth acquired a title to the lot by Crop-set/s deed to him, yet oil the 30th oí March, 1812, Danforth, by his deed, devested himself of all claim to the lot; and he then conveyed it to Allen Beach and Jonathan Russell, the south half of the lot to Russell, and the north half to Beacln
'2: Danforlh made this conveyance pursuant to the decree of the court of chancery; the bill was filed by him against Russell, Beach, and the defendant’s father, Reuben Murray; its. object was, undoubtedly, to compel Russell and Beach to fulfil and execute an agreement made between Danforth and them, for the sale and conveyance of thq lot by him, and for the payment by them of thé price agreed to be. given, namely, 1,000 dollars. It is not necessary to notice the unimportant facts in these proceedings; it appears, however, that Russell miBeach' admitted the agreement for the purchase of the lot, with Dan-forth, in consequence of which they made a paroi division of it, and shortly after the execution of the contract for the conveyanee of the lot, by Danforth to Russell and Beach,; Russell, bona fide, and fora good and valuable consideration', bargained and sold all his right and title in the lot to Beach, his heirs and assigns for ever. In 1801, and after the bargain and sale by Russell to Beach, the latter contracted to sell the south half of the" lot to Murray, but no conveyance was executed; and to so* *204cure the payments made,1' Murray took a mortgage from Beach to his son the defendant.
jt appears by- the decree, that Murray, having no interest in the question, the bill, as to him, was dismissed. The decree is ■ conclusive, as to the subject matter of it; the object of the bill was to protect Danforth from a suit at law, brought against him by Russell and Beach, on his contract to convey to them the lot, on the ground that Danforth had the title to the lot, and was ready to convey, on their making the stipulated payment. If the plaintiff can recover, it must be on the principle, that when. Russell conveyed to Beach, Danforth had not then conveyed to them; but Russell cannot be allowed to say that his deed to Beach conveyed no interest. This point was solemnly adjudged in this court, in the case of Jackson v. Bull, (1 Johns. Cases, 90.) It was there held, that a man shall never be permitted to claim in opposition to his deed, by alleging he had no estate in the premises; and that if a man makes a lease of land by indenture, which is not his, or levies a fine of an estate not vested, and he afterwards purchases the land, he shall, notwithstanding, be bound by his deed, and not be permitted to aver he had nothing. The authorities there cited fully warrant the decision.
This view of the case decisively entitles the defendant to judgment.
Judgment for defendant.